Opinion by
Judge Crumlish, Jr.,
The issue before the Court in this case is the propriety of the Warminster Township Zoning Hearing Board’s denial of an application for a special exception and a variance, the purpose of which was to permit the construction of a single-family dwelling on an undersized lot. The trial court affirmed the decision of the Zoning Hearing Board with an able opinion by Judge Bodley. We affirm and adopt the opinion of Judge Bodley of the Court of Common Pleas of Bucks County, Pennsylvania, dated February 11,1977, which may be found at 30 Bucks County Law Reporter 218 (1977).
Accordingly, we
Order
And Now, this 15th day of February, 1979, after a careful review of the record and pleadings, the order of the Court of Common Pleas of Bucks County dated February 11, 1977, is affirmed and is found at 30 Bucks County Law Reporter 218 (1977).